292 F.2d 839
N. L. WYMARD and George L. Stark, Receivers of Kemmel & Co., Inc.v.McCLOSKEY & CO., Inc., Appellant.
No. 13528.
United States Court of Appeals Third Circuit.
Argued June 8, 1961.
Decided July 18, 1961.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
J. Dress Pannell, Harrisburg, Pa. (Lawrence D. Biele, Philadelphia, Pa., on the brief), for appellant.
Edward Cohen, Philadelphia, Pa. (Everett Bruce Dennis, Dennis, Lichtenstein, Cohen & Dennis, Philadelphia, Pa., Goff & Rubin, on the brief), Thomas J. Mullaney, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
The judgment of the court below is affirmed on the opinion of Judge Wood, D.C.1960, 190 F.Supp. 420.